Case 2:19-mc-51508-BAF ECF No. 1, PageID.1 Filed 10/15/19 Page 1 of 44




                                                Case: 2:19−mc−51508
                                                Assigned To : Friedman, Bernard A.
                                                Assign. Date : 10/15/2019
                                                Description: RE: SEALED MATTER
                                                (EOB)




 October 15, 2019
     Case 2:19-mc-51508-BAF ECF No. 1, PageID.2 Filed 10/15/19 Page 2 of 44




                                   AFFIDAVIT

       I, Thomas Cardinali, being duly sworn, hereby depose and state as follows:



I.     Introduction and Agent Background


       1.    I am a Special Agent with the United States Secret Service assigned to

             the Detroit Field Office, and I have been employed since March,

             2015. I am currently assigned to the Electronic Crimes Task Force. I

             have participated in numerous investigations involving counterfeiting,

             bank fraud, computer fraud and access device fraud.

       2.    The information contained in this affidavit is based on my training,

             experience, and participation in financial crimes and cyber

             investigations, as well as from personal observations during the course

             of this investigation. Information was also provided by law

             enforcement officers and others who have personal knowledge of the

             events and circumstances described herein.

       3.    I have been trained in methods and traits commonly associated in

             financial fraud. I have received specialized training regarding

             counterfeiting and fraud, including violations of Title 18 U.S.C §

             1344 (bank fraud), as well as 18 USC § 1343 (wire fraud), § 1028A

             (aggravated identity theft), and § 1029 (access device fraud).
Case 2:19-mc-51508-BAF ECF No. 1, PageID.3 Filed 10/15/19 Page 3 of 44




  4.    I make this affidavit in support of an application in support of a search

        warrant for information associated with Ezel McELROY’s Instagram

        account “therealcrispye__”, user ID : 259836719 (the SUBJECT

        ACCOUNT). The information to be searched is described in the

        following paragraphs and in Attachment A and is stored at premises

        owned, maintained, controlled, or operated by Facebook and

        Instagram, a social networking company headquartered in Menlo

        Park, California. This affidavit is made in support of an application

        for a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and

        2703(c)(1)(A) to require Facebook and Instagram to disclose to the

        government records and other information in its possession, pertaining

        to the subscriber or user associated with the SUBJECT ACCOUNT,

        and authorizing the government to search those records and

        information for evidence or instrumentalities related to violations of

        18 U.S.C. § 371 (conspiracy), § 1344 (bank fraud), § 1343 (wire

        fraud), § 1028A (aggravated identity theft), and § 1029 (access device

        fraud).

                          PROBABLE CAUSE

                  Fraudulent Activity at Fifth Third Bank

  5.    USSS Special Agent Lariviere learned the following from Susan
                                     2
Case 2:19-mc-51508-BAF ECF No. 1, PageID.4 Filed 10/15/19 Page 4 of 44




        Clayton, an investigator employed by Fifth Third Bank: Between

        March 8 and March 27, 2018, eight counterfeit checks totaling

        $38,319.12 were deposited into various customers’ accounts, each

        typically in the amount of $4,765.13 and nominally drawn from

        Massachusetts Mutual Life Insurance account 67937 at Bank of

        America. Based on surveillance, the person making the deposits was

        not the account holder. The deposited funds were later withdrawn via

        point of sale debit card transactions.

  6.    Later, additional similar fraudulent transactions occurred at Fifth

        Third, using different counterfeit checks, but involving 71 customer

        accounts and deposits of 117 fraudulent checks in amounts between

        $4,000 and $5,000, totaling $556,118.09 deposited through July 9,

        2018. Mark D. Hobson was one customer into whose accounts a

        counterfeit check was deposited.

  7.    Investigator Clayton reported that by October 16, 2018, a total of

        $940,125.92 in fraudulent checks had been deposited. Funds

        commonly were withdrawn at two check cashing stores in Detroit,

        including Boulevard Check Cashing and Woodward Check Cashing.

        Clayton identified Ezel McELROY as an individual involved in the

        counterfeit check fraud scheme. Clayton obtained a driver license
                                     3
Case 2:19-mc-51508-BAF ECF No. 1, PageID.5 Filed 10/15/19 Page 5 of 44




        from Shirley Hamby, an investigator at Comerica Bank, and was able

        to use the bank footage from Fifth Third and compared it to a driver

        license that was recovered from McELROY after he attempted to pass

        a counterfeit check at Comerica Bank. Clayton further believed that

        many of the Fifth Third account holders and runners were recruited

        via Instagram by a user or users using a profile containing

        “therealcrispye.”

  8.    As discussed below, although it appears that many witnesses believed

        the “therealcrispye” Instagram profile name included only a single

        underscore (i.e., “therealcrispye_”). It is difficult, based on visual

        observation alone, to determine the number of underscores in the

        profile name. Subsequent investigation, including information

        received from Instagram, has shown that the profile name has two

        underscores: therealcrispye__. Accordingly, “therealcrispye” is used

        in this affidavit to describe generally variations of the profile name

        described by witnesses.

                  Fraudulent Activity at Comerica Bank

  9.    SA Lariviere also received information from Shirley Hamby. On

        March 19, 23, 26, and 29, and April 11, 2018, deposits or attempted

        deposits were made of counterfeit checks in Comerica customer
                                      4
Case 2:19-mc-51508-BAF ECF No. 1, PageID.6 Filed 10/15/19 Page 6 of 44




        accounts. Each one was in the amount of $4,765.13 nominally from

        Mass Mutual and drawn on Bank of America account 67937—the

        same account number used for some of the counterfeit checks

        deposited with Fifth Third bank. Each transaction was made using a

        different Comerica Bank customer’s account and at a different

        location. Funds were withdrawn from the accounts within three days

        of the deposits on March 19, 23, and 26 and April 11, 2018.

  10.   Between May 7 and May 21, 2018, deposits of seven counterfeit

        checks were made into Comerica accounts, each in the amount of

        $4,972.33 and nominally drawn on Bank of America from Mass Life

        account 67937. Six of the seven deposits were made into an account

        of a different customer, and the deposits were made at five different

        locations. Funds usually were withdrawn from the accounts within 1–

        2 days. On May 11, 2018, an attempted deposit of a counterfeit check

        in the amount of $4,972.33, nominally drawn on Bank of America

        from Mass Life account 67937, was made at a Comerica Bank

        location. The person who attempted to make the deposit fled the

        location, leaving the check behind.

  11.   On June 20 and June 21, 2018, three separate deposits or attempted

        deposits of counterfeit checks drawn on Sterling Bank and Trust,
                                    5
Case 2:19-mc-51508-BAF ECF No. 1, PageID.7 Filed 10/15/19 Page 7 of 44




        account 67937, from CMAI Industries, each for $4,831.70, were

        deposited into a Comerica account in the name of B.B. Each deposit

        was made at a different Comerica Bank branch location. On June 21,

        2018, ATM withdrawals totaling $4,500 were made at Boulevard

        Check Cashing in Detroit. Another ATM withdrawal for $320 was

        made at an ATM in Detroit. On June 22, 2018, B.B. went to a

        Comerica Bank location in Oak Park and attempted to withdraw

        $2,000.00.

  12.   B.B. told Shirley Hamby that she replied to an Instragram message:

        “if you have a bank account and would like to earn a few extra bucks .

        . . hit me up” from Instagram profiles BIIGTAE and therealcrispye.

        B.B. stated she did not know who BIIGTAE was, but therealcrispye

        belonged to Ezel McELROY, with whom she had attended Oak Park

        High School. The person associated with the @BIIGTAE profile

        came to B.B.’s home, and she gave him her ATM card and account

        number.

  13.   On June 26 and July 6, 2018, additional deposits of counterfeit checks

        drawn on Sterling Bank & Trust account 67937 in the amount of

        $4,831.70 were deposited into the Comerica bank accounts of two

        other customers. Withdrawals of funds totaling $4,800 and $2,500
                                    6
Case 2:19-mc-51508-BAF ECF No. 1, PageID.8 Filed 10/15/19 Page 8 of 44




        were made from the two accounts within days of the deposits.

                      Fraudulent Activity at PNC Bank

  14.   On October 17, 2018, PNC Bank Investigator Carol Crane contacted

        USSS Special Agent Tyler Bennett and Special Agent Lariviere to

        provide information regarding an organized check fraud ring

        involving counterfeit life insurance checks. Crane stated that from

        April 9, 2018, to September 27, 2018, a total of 88 transactions

        occurred involving the depositing of counterfeit checks into 59

        checking accounts for the amount of $799,231.58. With some

        exceptions, the checks ranged from $4,200.00 to $9,938.37. A total of

        $213,187.87 was withdrawn from the 59 accounts. Multiple

        counterfeit checks that were deposited contained the same company

        name, check number and account numbers. Many of the checks that

        were deposited contained the same information as the checks

        deposited at Fifth Third and Comerica. Video surveillance showed

        that checks were deposited into individual accounts by the account

        holders themselves and members of the organized check fraud ring.

        Following the deposits, funds were depleted via point of sale debit

        card transactions, wire transfers and cash advances throughout the

        Detroit area. Ezel McELROY was identified as one of the individuals
                                    7
Case 2:19-mc-51508-BAF ECF No. 1, PageID.9 Filed 10/15/19 Page 9 of 44




        associated with depositing the counterfeit checks and withdrawing

        funds from ATMs.

                West Bloomfield Township Police Department
                Investigation and Arrest of Ezel McELROY

  15.   I have reviewed police reports, as well as search warrant applications,

        from the West Bloomfield Township (Michigan) Police Department

        (WBPD), and the Huron Township (Michigan) Police Department,

        and SA Lariviere met with WBPD Detective Erik Hamilton.

  16.   In the course of an investigation into a home invasion and armed

        robbery that occurred on January 30, 2018 at 6072 Silverbrooke West

        in West Bloomfield Township, WBPD determined that Ezel

        McELROY and his brother Blake Benford lived at that location. K.P.

        was a suspect in the home invasion and armed robbery. K.P. told

        WBPD detectives that Ezel McELROY used K.P.’s paycheck from

        Covenant Construction to create counterfeit checks.

  17.   Detective Hamilton interviewed K.P. on February 5, 2018. K.P. stated

        that he knows Ezel McELROY. About one month prior to the

        interview, K.P. received a direct message from McELROY through

        Instagram. McELROY inquired about K.P.’s JP Morgan Chase bank

        account and asked if K.P. wanted to make money. McELROY asked

                                    8
Case 2:19-mc-51508-BAF ECF No. 1, PageID.10 Filed 10/15/19 Page 10 of 44




         for K.P.’s bank card, personal identification number, and online

         banking login so McELROY could deposit a “QuickPay” of $2,000–

         $3,000 into K.P.’s account. QuickPay is a mobile banking feature that

         allows users to deposit checks into their accounts remotely.

         McELROY said he would need K.P.’s bank card for a day or two, and

         K.P. would receive $500 for letting McELROY use the account. K.P.

         met McELROY at a gas station in Southfield, Michigan on January 1,

         2018, and gave McELROY his bank card and online banking

         information. A few days later, McELROY told K.P. the QuickPay did

         not go through.

   18.   Around January 19-20, 2018, McELROY asked KP if he knew

         anyone with a bank account because KP’s account was not “poppin.”

   19.   K.P. stated a “Chris Financial” check in his account was from his

         employer Covenant Construction. K.P. thought McELROY found it

         while signed into his account. McELROY told K.P. he “remade” the

         check using account and routing numbers on K.P.’s check.

         McELROY told K.P. he was writing checks of $4,700 and making

         them payable to random people who were then “dropping” the checks

         into their accounts. Detective Hamilton reviewed a report from the

         Clinton Township Police Department in which the owner of Covenant
                                     9
Case 2:19-mc-51508-BAF ECF No. 1, PageID.11 Filed 10/15/19 Page 11 of 44




         Construction reported that he had been informed by Christian

         Financial that a number of fraudulent checks had been cashed.

   20.   K.P. heard that McELROY downloaded a program that contains

         different formats for checks so he just had to input names and account

         numbers. K.P. recalled seeing a laptop computer connected to a

         printer inside McELROY’s residence at 6072 Silverbrooke West that

         McELROY used to print checks. McELROY asked K.P. if he could

         get check paper and magnetic ink.

   21.   K.P. identified Instagram account therealcrispye as belonging to Ezel

         McELROY.

   22.   On February 6, 2018, Detective Hamilton reviewed an Instagram

         account therealcrispye and saw photographs of a black male

         consistent with Ezel McELROY. On February 6, therealcrispye posted

         “Who got a 700+ credit score and wanna make 5,000” and “who got a

         600+ credit score and wanna make 3-5k.”

   23.   On February 9, 2018, officers from the WBPD went to 6072

         Silverbrooke West to execute a search warrant obtained from the 48th

         District Court. As they approached, officers saw an occupied Nissan

         Pathfinder running at the curb in front. Mark Hobson was walking

         from the direction of the apartment. When asked where he was
                                    10
Case 2:19-mc-51508-BAF ECF No. 1, PageID.12 Filed 10/15/19 Page 12 of 44




         coming from, Hobson indicated he had come from a nearby apartment

         and stated he had not come from 6072. Based on tracks in newly

         fallen snow, it appeared Hobson had come from the entry door of

         6072, not the apartment he indicated. Ezel McELROY was seated in

         the driver’s seat of the Pathfinder. Another person, Mack C., was in

         the front passenger seat. A query showed the Pathfinder was listed as

         stolen by the Wayne County Airport Authority on February 2, 2018.

   24.   Ezel McELROY and Mack C. were arrested and transported to the

         WBPD station. McELROY was searched and found to be in

         possession of a Huntington Bank credit card bearing the name of N.B.

         and a card number ending in -1482.

   25.   Detective Runsat of the WBPD searched the Pathfinder and found: a

         Huntington Bank deposit receipt dated February 8, 2019, in the

         amount of $4,784.43 into account ending in -0315; a transaction

         record receipt dated 2/9/18 at 02:48 hours with card ending in -1482; a

         fraudulent Safeco Insurance Company check #82349 in the amount of

         $4,784.43 and dated January 6, 2018, made payable to Z.T.; and a

         birth certificate and traffic citation for Mark Hobson.

   26.   Detective Hamilton spoke with Huntington Bank investigator Jason

         Meggie, who stated that N.B. had an account at Huntington Bank
                                     11
Case 2:19-mc-51508-BAF ECF No. 1, PageID.13 Filed 10/15/19 Page 13 of 44




         ending in 0315 and a deposit of $4,784.43 was made into N.B.’s

         account on February 8, 2018, which was not consistent with N.B.’s

         everyday banking activity. Detective Hamilton spoke with N.B., who

         reported that she lost her Huntington Bank debit card approximately

         two days earlier. Later, in June 2018, N.B. told Detective Hamilton

         that she received a text message from an unknown number asking

         about her debit card. She spoke with the person who sent the text and

         agreed to give her debit card so they could deposit a check. Shortly

         after that, two tall black males arrived at her home and she gave them

         her debit card and PIN.

   27.   Detective Hamilton reviewed an Apple iPhone belonging to Mack C.

         on February 13, 2018, and found texts, emails and photographs

         containing names, addresses, accounts, account login information, and

         transactions at several different banks. Detective Hamilton also found:

         a.      A text conversation in which a phone number ending in -5446

              sent several pictures containing the personal identifying

              information of different people;

         b.      A picture of N.B.’s address and Huntington Bank login and

              password, received on February 6, 2018 (messages around the

              picture discussed when to pick up N.B.’s card and depositing a
                                       12
Case 2:19-mc-51508-BAF ECF No. 1, PageID.14 Filed 10/15/19 Page 14 of 44




              check);

         c.      A photograph dated January 14, 2018, showing an unknown

              online bank account with balances of $5,842.56 and $20,000.00 (It

              appeared the photograph was posted to therealcrispye’s Instagram

              page where written across the photograph is, “My lil nigga Mack

              go so crazy.”);

         d.      A photograph dated 1/10/18 from mcelroyezel@icloud.com

              where McELROY sent Mack C. a text message via icloud with a

              username and password for D.L., as well as D.L.’s address and

              county of residence;

         e.      In an Instagram album, several photographs soliciting someone

              with a bank account who wants to make money.

   28.   Officers of the WBPD searched 6072 Silverbrooke West on February

         9, 2018, pursuant to the search warrant and found documents

         associated with Ezel McELROY in the southeast bedroom. In that

         bedroom, officers also found:

         a.      Several mobile phones, including a black Apple iPhone with

              IMI #356769087236816, currently in the custody of the United

              States Secret Service in Detroit, Michigan);

         b.      a Huntington MasterCard in the name of D.H.; and
                                      13
Case 2:19-mc-51508-BAF ECF No. 1, PageID.15 Filed 10/15/19 Page 15 of 44




         c.      Christian Financial cards in the name of A.Z. and M.P.

   29.   In the dining room of 6072 Silverbrooke West, officers found a HP

         laptop computer with a camouflage pattern, a HP laser jet printer, two

         printed checks, and a box of blank payroll checks with no checking

         account information printed on the face. In the living room, officers

         found a rose-colored Apple MacBook computer, serial number

         C02VG2HFHH27.

   30.   WBPD Detective St. Germaine contacted D.H., whose Christian

         Financial card was found in Ezel McELROY’s bedroom. D.H. stated

         he did not give any other person permission to have his bank card.

         D.H. stated his account was cancelled after a check was cashed

         fraudulently on his account.

   31.   On February 10, 2018, Detective Hamilton interviewed D.B., who

         was sleeping on the living room couch when officers entered 6072

         Silverbrooke West on February 9. D.B. stated the following:

         a.      Ezel McELROY, Blake Benford, and Moses McElroy all used

              the camouflage laptop computer officers found on the dining room

              table.

         b.      D.B. had seen checks on the printer but could not say who

              printed them because multiple people use the printer.
                                      14
Case 2:19-mc-51508-BAF ECF No. 1, PageID.16 Filed 10/15/19 Page 16 of 44




         c.      After checks are printed, they are placed into an envelope to

              make them look like payroll checks.

         d.      After a check is cashed, Ezel McELROY and Benford take half

              of the money and the person who cashed it receives the other half.

              The check will then be “dropped” a second time, and split again, so

              that Ezel McELROY and Benford receive the full amount of

              $4,783.43.

         e.      The most commonly used banks are Bank of America,

              Huntington Bank, and Michigan First Credit Union, but they will

              use all banks and have been pretty successful.

   32.   On or about February 9, 2018, WBPD Detective St. Germaine

         contacted A.Z., whose Christian Financial card was found in Ezel

         McELROY’s bedroom. At that time, A.Z. stated he did not give any

         other person permission to have his bank card and that an unknown

         person applied for another card in his name without his knowledge

         and tried to change his email. Detective Hamilton spoke with A.Z.

         again on February 16, 2018. A.Z. said a few weeks earlier an

         acquaintance, B.W., advertised on his Snapchat account that he was

         looking for anyone with an active bank account who wanted to make

         money. A.Z. met with B.W., who pressured him into giving B.W. his
                                      15
Case 2:19-mc-51508-BAF ECF No. 1, PageID.17 Filed 10/15/19 Page 17 of 44




         Christian Financial debit card and access to his bank account to cash a

         check. A few days later, Christian Financial informed A.Z. that a

         fraudulent check had been deposited into his account.

   33.   On or about February 20, 2018, Detective Hamilton did a preview of

         the camouflage HP laptop found in the dining room of 6072

         Silverbrooke West, and found that the Checksoft program had been

         installed. A Google search showed that Checksoft is used to design

         and print personal, business, and payroll checks.

   34.   On April 9, 2018, Detective Hamilton reviewed the rose-colored

         Apple MacBook found in the living room of 6072 Silverbrooke West.

         The MacBook contained a user profile for Ezel McELROY that was

         password locked. Hamilton used a password previously provided by

         McELROY and unlocked the computer. The email and messaging

         applications automatically opened. Among other evidence of identity

         theft and bank fraud, Detective Hamilton saw:

         a.      Messages to or from two different telephone numbers in which

              over 300 customer profiles for T-Mobile accounts containing

              personally identifiable information, including name, address, DOB,

              phone number, username, password, and some complete social

              security numbers were exchanged;
                                      16
Case 2:19-mc-51508-BAF ECF No. 1, PageID.18 Filed 10/15/19 Page 18 of 44




         b.      A February 5, 2018, screen shot of a sample State of Wisconsin

              check;

         c.      A February 5, 2018 screen shot of a Bank of America online

              account showing a deposit of a State of Wisconsin Income Tax

              Refund check payable to T.W. in the amount of $1,301.64;

         d.      A photograph dated February 6, 2018, showing a check in the

              amount of $980.56 payable to T.W., drawn on the TD Bank

              account of Future Project DD Department;

         e.      A Gmail account for crispygang24@gmail.com in the internet

              history.

   35.   On April 10, 2018, Detective Hamilton spoke with a manager at TD

         Bank, who advised that Future Project DD Department had

         experienced fraudulent checks being cashed, leading to its account

         being frozen. Detective Hamilton subsequently received a phone call

         from A.G., who identified himself as the owner of Future Project, and

         who confirmed his business had experienced fraudulent checks in

         Detroit, Michigan and Orlando, Florida, and stated neither he nor his

         company had employed T.W. Detective Hamilton located a phone

         number for T.W. and spoke with a female who identified herself as

         T.W. T.W. said 2–3 months earlier she experienced fraud on her Bank
                                     17
Case 2:19-mc-51508-BAF ECF No. 1, PageID.19 Filed 10/15/19 Page 19 of 44




         of America account where three fraudulent checks were deposited into

         her account. T.W. at first denied involvement, then said she was

         propositioned by a friend, B.M., about giving her online banking

         information and debit card and was promised $1,000 for the use of her

         account. B.M. was going to give her information to a friend who

         would deposit checks into her account.

   36.   On April 18, 2018, Detective Hamilton examined the camouflage HP

         laptop found in the dining room at 6072 Silverbrooke West on

         February 9, 2018. The laptop had nine user accounts, including one

         for “Crisp” with a full username of “crispy e cg 24”. On January 15,

         2018, the user Crisp downloaded CheckSoft V14.0.1 business edition,

         as well as the CheckDesigner.pdf user guide. An HP printer was

         installed on the computer. Google searches using the Crisp user

         profile included: “what sites let you pay with checking,” “check fraud

         protection,” “genuine original waterstamp,” “original genuine check,”

         “Safeco Insurance,” and “check fraud protection symbol.”

   37.   On August 21, 2018, 48th District Court (Michigan) Judge Barron

         found probable cause on a criminal complaint charging McELROY

         with one count of obtaining, possessing, or transferring personal

         identifying information with intent to commit identity theft and two
                                     18
 Case 2:19-mc-51508-BAF ECF No. 1, PageID.20 Filed 10/15/19 Page 20 of 44




          counts of financial transaction device fraud and signed a warrant for

          his arrest.

Arrest of Ezel McELROY and Mark Hobson by the Huron Township Police

                                  Department

    38.   On August 25, 2018, Officer Sheehan of the Huron Township

          (Michigan) Police Department stopped a Dodge Charger that was

          traveling southbound on I-275 at 105 miles per hour. Ezel McELROY

          was driving the Charger, and Mark Hobson was in the front passenger

          seat. McELROY and Hobson were arrested on outstanding warrants.

          At the time of his arrest, McELROY had in his possession an Apple

          iPhone, IMEI#354856093929633. Hobson had a Samsung Galaxy

          mobile phone, IMEI #359754071351554. Both phones currently are in

          the custody of the United States Secret Service.

    39.   Officers searched the Charger and found a bag on the passenger side

          floor, at Hobson’s feet. The bag contained:

          a.      A card scanner capable of being Bluetooth linked to any

               Bluetooth capable smart phone for the purpose of reading and

               writing to cards from the phone;

          b.      A bank statement from Fifth Third showing four different

               checks payable to Hobson, all returned to Hobson due to
                                       19
Case 2:19-mc-51508-BAF ECF No. 1, PageID.21 Filed 10/15/19 Page 21 of 44




              fraudulent activity. The statement showed the checks being cashed

              four consecutive days for approximately $4,900 each;

         c.      A statement showing Hobson’s account overdrawn by

              approximately $14,000;

         d.      13 credit cards. A magnetic strip scan showed that 10 of the

              cards had different numbers in the magnetic strip than showed on

              the face of the card, two did not scan, and one registered to Hobson

              and the strip matched the face.

   40.   In the trunk of the Charger, officers found:

         a.      An Amazon box containing several hundred blank checks in

              three different types with security features which can be found on

              counterfeit checks passed at Fifth Third, PNC, and Comerica

              banks;

         b.      A Chase bank card with no name and a Fifth Third Bank card in

              the name of a person other than McELROY or Hobson.

                    Southfield Police Department Arrest

   41.    I have also reviewed a report from the Southfield Police Department

         detailing an arrest of Ezel McELROY. On July 9, 2018, McELROY

         was arrested after officers observed him driving recklessly in a Dodge

         Charger SRT Hellcat. The report states that McELROY was the sole
                                       20
Case 2:19-mc-51508-BAF ECF No. 1, PageID.22 Filed 10/15/19 Page 22 of 44




         occupant of the vehicle and an inventory search of the vehicle

         revealed seven credit cards belonging to seven different individuals in

         the center console. A Bank of America check nominally drawn on the

         account of DLanzo Plumbing and Sewer and payable to Ariana

         McDuffle for $14,525.09 was found in the glove compartment. A

         search incident to arrest revealed $5,961.76 in cash in McELROY’s

         front left pocket. McELROY stated that he sells cars for his uncle and

         gets paid in cash.

   42.    The owner of the DLanzo Plumbing and Sewer Company, D.L., was

         contacted regarding the check found in McELROY’s possession. D.L.

         said that he did not know Ariana McDuffle, the name payable on the

         check, and he contacted his bank to see if any checks were made

         payable to Ezel McELROY. D.L. discovered that none of the checks

         were made payable to McELROY, but over $25,000 in fraudulent

         checks had been cashed. On March 12, 2019, I spoke with D.L. and he

         stated the check is in fact counterfeit and it was not written by his

         company.

   43.   At the time of his arrest by the Southfield Police Department,

         McELROY had in his possession several bank debit cards in the name


                                      21
Case 2:19-mc-51508-BAF ECF No. 1, PageID.23 Filed 10/15/19 Page 23 of 44




         of other people. Three of the cards were for accounts that were closed

         after a counterfeit check was deposited.

                Other Facts Supporting Probable Cause

   44.   Mark Hobson opened a Fifth Third checking account on May 29,

         2018. Four counterfeit checks were deposited into Hobson’s account

         in the approximate amount of $4,800.00 each, starting on June 4,

         2018, through June 7, 2018. Based on the bank security footage

         provided by Fifth Third Bank Investigator Clayton and a list of

         deposits into Hobson’s account, I was able to determine he did not

         personally make any of the deposits. ATM camera footage shows

         McELROY withdrawing funds from Hobson’s account.

   45.   On August 27, 2018, C.F., who was then 15 years old, went to the

         WBPD station and reported he lost his debit card a few weeks earlier

         and that someone impersonated him and withdrew money from his

         Chase account. C.F. later admitted to Detective Kase that he did not

         lose his card. Instead, he saw an Instagram post by “biigtae”

         advertising that he could make anyone $3,500 within a day. C.F.

         responded via direct message. The subject said C.F. would need to

         provide his personal information, bank account information, and a

         debit card where the money could be deposited into his account. C.F.
                                     22
Case 2:19-mc-51508-BAF ECF No. 1, PageID.24 Filed 10/15/19 Page 24 of 44




         met with the person depicted on the Instagram account on July 16,

         2018, and gave him his debit card. On July 17, 2018, $3,500 was

         deposited into C.F.’s account, and immediately withdrawn and

         transferred by an unknown person.

   46.   Detective Kase obtained photos of the fraudulent ATM withdrawal

         from a Chase investigator. C.F. did not recognize the person in the

         ATM photos, noting that his physical characteristics were not

         consistent with “biigtae.” C.F. suggested he might be able to locate

         the subject from biigtae’s Instagram followers. Detective Kase noted

         biigtae had over 44,000 followers, but C.F. provided the profile for

         therealcrispye within seconds. Detective Kase recognized the page as

         belonging to Ezel McELROY. Based on a vehicle license plate in a

         photo on the Instagram account and Gray’s Secretary of the State

         photo, it appears biigtae belongs to Deonte Gray.

   47.   Ezel McELROY posts music videos on YouTube under the moniker

         Crispy E. For example, one video posted on November 18, 2018 and

         titled “Filthy Rich” lists the artist as “Crispy E (@Therealcrispye__).”

         In the video, McELROY states: “My lawyer just said the feds are

         watching me. S***, I don’t give a f***, ain’t no stopping me.”

   48.   A post on the Instagram account biigtae by therealcrispye says “My
                                     23
Case 2:19-mc-51508-BAF ECF No. 1, PageID.25 Filed 10/15/19 Page 25 of 44




         boy” and shows a photo of a black male wearing a gold chain with a

         “CRISPY E” pendant. SA Lariviere recognized the black male

         wearing the “CRISPY E” chain as McELROY. Huron PD took

         possession of the “CRISPY E” chain at the time of McELROY’s

         arrest and subsequently turned it over WBPD were it remains in their

         custody.

   49.   Interviews conducted by Susan Clayton during this investigation

         identified T.T. who stated that therealcrispye. was the account used to

         coordinate the check fraud scheme between himself and McELROY.

         T.T. was interviewed by myself and SA Lariviere. T.T. stated he had

         seen a post by therealcrispye, in which he was offering people with

         bank accounts a way to make some money. T.T. stated that he

         approached McELROY at a gas station after seeing the post on

         Instagram. T.T. stated he turned over his account information to

         McELROY. T.T. stated a majority of the communication between

         himself and McELROY took place via Instagram and account

         therealcrispye. T.T. stated that all banking information username,

         password, debit PIN were turned over via therealcrispye. T.T. stated

         the card was given to McELROY in person.

   50.   The following are examples of images taken from the Instagram
                                     24
Case 2:19-mc-51508-BAF ECF No. 1, PageID.26 Filed 10/15/19 Page 26 of 44




         profile therealcrispye__:




         This image was obtained by WBPD and illustrates the use of

         Instagram to provide information about his conduct. Several of the

         user names who commented on the photo have been identified as

         accounts used to recruit individuals into the current check fraud

         scheme.




                                     25
Case 2:19-mc-51508-BAF ECF No. 1, PageID.27 Filed 10/15/19 Page 27 of 44




         These photos were obtained by WBPD and show that McELROY

         used his Instagram account to flaunt large sums of cash and to recruit

         his followers for the fraud scheme.



                                       Instagram

   51.   From my review of publicly available information provided by

         Instagram about its service, including Instagram’s “Privacy Policy,” I

         am aware of the following about Instagram and about the information

         collected and retained by Instagram.




                                     26
Case 2:19-mc-51508-BAF ECF No. 1, PageID.28 Filed 10/15/19 Page 28 of 44




   52.    Instagram owns and operates a free-access social-networking website

         of the same name that can be accessed at http://www.instagram.com.

         Instagram allows its users to create their own profile pages, which can

         include a short biography, a photo of themselves, and other

         information. Users can access Instagram through the Instagram

         website or by using a special electronic application (“app”) created by

         the company that allows users to access the service through a mobile

         device.

   53.   Instagram permits users to post photos to their profiles on Instagram

         and otherwise share photos with others on Instagram, as well as

         certain other social-media services, including Flickr, Facebook, and

         Twitter. When posting or sharing a photo on Instagram, a user can add

         to the photo: a caption; various “tags” that can be used to search for

         the photo (e.g., a user made add the tag #vw so that people interested

         in Volkswagen vehicles can search for and find the photo); location

         information; and other information. A user can also apply a variety of

         “filters” or other visual effects that modify the look of the posted

         photos. In addition, Instagram allows users to make comments on




                                      27
Case 2:19-mc-51508-BAF ECF No. 1, PageID.29 Filed 10/15/19 Page 29 of 44




         posted photos, including photos that the user posts or photos posted by

         other users of Instagram. Users can also “like” photos.

   54.    Upon creating an Instagram account, an Instagram user must create a

         unique Instagram username and an account password. This

         information is collected and maintained by Instagram.

   55.    Instagram asks users to provide basic identity and contact information

         upon registration and also allows users to provide additional identity

         information for their user profile. This information may include the

         user’s full name, e-mail addresses, and phone numbers, as well as

         potentially other personal information provided directly by the user to

         Instagram. Once an account is created, users may also adjust various

         privacy and account settings for the account on Instagram. Instagram

         collects and maintains this information.

   56.    Instagram allows users to have “friends,” which are other individuals

         with whom the user can share information without making the

         information public. Friends on Instagram may come from either

         contact lists maintained by the user, other third-party social media

         websites and information, or searches conducted by the user on

         Instagram profiles. Instagram collects and maintains this information.

                                     28
Case 2:19-mc-51508-BAF ECF No. 1, PageID.30 Filed 10/15/19 Page 30 of 44




   57.   Instagram also allows users to “follow” another user, which means

         that they receive updates about posts made by the other user. Users

         may also “unfollow” users, that is, stop following them or block them,

         which prevents the blocked user from following that user.

   58.   Instagram allow users to post and share various types of user content,

         including photos, videos, captions, comments, and other materials.

         Instagram collects and maintains user content that users post to

         Instagram or share through Instagram.

   59.   Instagram users may send photos and videos to select individuals or

         groups via Instagram Direct. Information sent via Instagram Direct

         does not appear in a user’s feed, search history, or profile.

   60.   Users on Instagram may also search Instagram for other users or

         particular types of photos or other content.

   61.   For each user, Instagram also collects and retains information, called

         “log file” information, every time a user requests access to Instagram,

         whether through a web page or through an app. Among the log file

         information that Instagram’s servers automatically record is the

         particular web requests, any Internet Protocol (“IP) address associated

         with the request, type of browser used, any referring/exit web pages
                                      29
Case 2:19-mc-51508-BAF ECF No. 1, PageID.31 Filed 10/15/19 Page 31 of 44




         and associated URLs, pages viewed, dates and times of access, and

         other information.

   62.   Instagram also collects and maintains “cookies,” which are small text

         files containing a string of numbers that are placed on a user’s

         computer or mobile device and that allows Instagram to collect

         information about how a user uses Instagram. For example, Instagram

         uses cookies to help users navigate between pages efficiently, to

         remember preferences, and to ensure advertisements are relevant to a

         user’s interests.

   63.   Instagram also collects information on the particular devices used to

         access Instagram. In particular, Instagram may record “device

         identifiers,” which includes data files and other information that may

         identify the particular electronic device that was used to access

         Instagram.

   64.   Instagram also collects other data associated with user content. For

         example, Instagram collects any “hashtags” associated with user

         content (i.e., keywords used), “geotags” that mark the location of a

         photo and which may include latitude and longitude information,

         comments on photos, and other information.

                                     30
Case 2:19-mc-51508-BAF ECF No. 1, PageID.32 Filed 10/15/19 Page 32 of 44




   65.   Instagram also may communicate with the user, by email or

         otherwise. Instagram collects and maintains copies of communications

         between Instagram and the user.

   66.   As explained herein, information stored in connection with an

         Instagram account may provide crucial evidence of the “who, what,

         why, when, where, and how” of the criminal conduct under

         investigation, thus enabling the United States to establish and prove

         each element or alternatively, to exclude the innocent from further

         suspicion. In my training and experience, an Instagram user’s account

         activity, IP log, stored electronic communications, and other data

         retained by Instagram, can indicate who has used or controlled the

         Instagram account. This “user attribution” evidence is analogous to

         the search for “indicia of occupancy” while executing a search

         warrant at a residence. For example, profile contact information,

         direct messaging logs, shared photos and videos, and captions (and the

         data associated with the foregoing, such as geo-location, date and

         time) may be evidence of who used or controlled the Instagram

         account at a relevant time. Further, Instagram account activity can

         show how and when the account was accessed or used. For example,


                                     31
Case 2:19-mc-51508-BAF ECF No. 1, PageID.33 Filed 10/15/19 Page 33 of 44




         as described herein, Instagram logs the Internet Protocol (IP)

         addresses from which users access their accounts along with the time

         and date. By determining the physical location associated with the

         logged IP addresses, investigators can understand the chronological

         and geographic context of the account access and use relating to the

         crime under investigation. Such information allows investigators to

         understand the geographic and chronological context of Instagram

         access, use, and events relating to the crime under investigation.

         Additionally, Instagram builds geo-location into some of its services.

         Geo-location allows, for example, users to “tag” their location in posts

         and Instagram “friends” to locate each other. This geographic and

         timeline information may tend to either inculpate or exculpate the

         Instagram account owner. Last, Instagram account activity may

         provide relevant insight into the Instagram account owner’s state of

         mind as it relates to the offense under investigation. For example,

         information on the Instagram account may indicate the owner’s

         motive and intent to commit a crime (e.g., information indicating a

         plan to commit a crime), or consciousness of guilt (e.g., deleting

         account information in an effort to conceal evidence from law

         enforcement).
                                     32
Case 2:19-mc-51508-BAF ECF No. 1, PageID.34 Filed 10/15/19 Page 34 of 44




   67.   Based on the information above, the computers of Instagram are likely

         to contain all the material described above with respect to the

         SUBJECT ACCOUNT, including stored electronic communications

         and information concerning subscribers and their use of Instagram,

         such as account access information, which would include information

         such as the IP addresses and devices used to access the account, as

         well as other account information that might be used to identify the

         actual user or users of the account at particular times.

              Prior Instagram Warrant and Subsequent Investigation

   68.   On June 6, 2019, United States Magistrate Judge Majzoub signed a

         warrant to search and obtain information from an Instagram account

         with the user name “therealcrispye_” (with one underscore) and user

         ID 259836719 based on an application submitted by SA Lariviere.

         Upon receipt of the warrant, Facebook/Instagram informed SA

         Lariviere that they could not provide the requested information

         because the user name and the user ID did not match. The user ID

         requested belonged to a profile with two underscores (i.e.,

         “therealcrispye__”). As described in SA Lariviere’s application,

         witnesses described the “therealcrispye” profile as having a single

                                      33
Case 2:19-mc-51508-BAF ECF No. 1, PageID.35 Filed 10/15/19 Page 35 of 44




         underscore (i.e., “therealcrispye_”). It is difficult to discern from

         visual observation the number of underscores in McELROY’s

         “therealcrispye” username. SA Lariviere looked at McELROY’s

         “therealcrispye” user name online and read it has having only one

         following underscore, and I believe that other people made the same

         error when reading or describing McELROY’s user name. Through

         subsequent investigation, I have learned the Instagram account

         associated with McELROY is “therealcrispye__” (with two

         underscores) and user ID 259836719. Instagram provided account

         information for this account that included a verified telephone number

         of XXX-XXX-8696. According to a database of public and private

         records accessible to law enforcement, XXX-XXX-8696 is associated

         with Ezel McELROY and 6072 Silverbrook W in West Bloomfield,

         Michigan. This application is for a warrant to search

         Facebook/Instagram for information associated with the account or

         profile identified as “realcrispye__” (with two underscores) and user

         ID 259836719.




                                      34
Case 2:19-mc-51508-BAF ECF No. 1, PageID.36 Filed 10/15/19 Page 36 of 44




         Information To Be Searched And Things To Be Seized

   69.   I anticipate executing this warrant under the Electronic

         Communications Privacy Act, in particular Title 18, United States

         Code, Sections 2703(a), (b)(1)(A), and (c)(1)(A), by using the warrant

         to require Facebook/Instagram to disclose to the government copies of

         the records and other information (including the content of

         communications) particularly described in Section I of Attachment B.

         Upon receipt of the information described in Section I of Attachment

         B, government-authorized persons will review that information to

         locate the items described in Section II of Attachment B.

                                 Conclusion

   70.   Based on the forgoing, I request that the Court issue the proposed

         search warrant.

   71.   This Court has jurisdiction to issue the requested warrant because it is

         “a court of competent jurisdiction” as defined by 18 U.S.C. § 2711.

         18 U.S.C. §§ 2703(a), (b)(1)(A) & (c)(1)(A). Specifically, the Court

         is “a district court of the United States that has jurisdiction over the

         offense being investigated.” 18 U.S.C. § 2711(3)(A)(i).

   72.   Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement

         officer is not required for the service or execution of this warrant.
                                      35
Case 2:19-mc-51508-BAF ECF No. 1, PageID.37 Filed 10/15/19 Page 37 of 44




          15th
  Case 2:19-mc-51508-BAF ECF No. 1, PageID.38 Filed 10/15/19 Page 38 of 44




                               ATTACHMENT A:


                            Property To Be Searched

This warrant applies to information associated with the Instagram profile with

username:

                      “therealcrispye__” user ID 259836719;

                    https://www.instagram.com/therealcrispye__/

that is stored at premises owned, maintained, controlled, or operated by Instagram,

LLC, a company that is owned by Facebook, Inc. and headquartered in Menlo

Park, California.
     Case 2:19-mc-51508-BAF ECF No. 1, PageID.39 Filed 10/15/19 Page 39 of 44




                                 ATTACHMENT B

                          Particular Things To Be Seized

I.      Information to be disclosed by Instagram, LLC

        To the extent that the information described in Attachment A is within the

possession, custody, or control of Instagram, LLC, including any messages,

records, files, logs, or information that have been deleted but are still available to

Instagram, LLC, or have been preserved pursuant to a request made under 18

U.S.C. § 2703(f), Instagram, LLC is required to disclose the following information

to the government covering the dates of January 1, 2017, to the date of this

warrant for each account listed in Attachment A:

        a.    All identity and contact information, including full name, e-mail

              address, physical address (including city, state, and zip code), date of

              birth, phone numbers, gender, hometown, occupation, and other

              personal identifiers;

        b.    All past and current usernames associated with the account;

        c.    The dates and times at which the account and profile were created,

              and the Internet Protocol (“IP”) address at the time of sign-up;

        d.    All activity logs including IP logs and other documents showing the

              IP address, date, and time of each login to the account, as well as any

              other log file information;
                                            2
Case 2:19-mc-51508-BAF ECF No. 1, PageID.40 Filed 10/15/19 Page 40 of 44




   e.    All information regarding the particular device or devices used to

         login to or access the account, including all device identifier

         information or cookie information, including all information about the

         particular device or devices used to access the account and the date

         and time of those accesses;

   f.    All data and information associated with the profile page, including

         photographs, “bios,” and profile backgrounds and themes;

   g.    All communications or other messages sent or received by the

         account;

   h.    All user content created, uploaded, or shared by the account, including

         any comments made by the account on photographs or other content;

   i.    All photographs and images in the user gallery for the account;

   j.    All location data associated with the account, including geotags;

   k.    All data and information that has been deleted by the user;

   l.    A list of all of the people that the user follows on Instagram and all

         people who are following the user (i.e., the user’s “following” list and

         “followers” list), as well as any friends of the user;

   m.    A list of all users that the account has “unfollowed” or blocked;

   n.    All privacy and account settings;


                                       3
      Case 2:19-mc-51508-BAF ECF No. 1, PageID.41 Filed 10/15/19 Page 41 of 44




         o.    All records of Instagram searches performed by the account, including

               all past searches saved by the account;

         p.    All information about connections between the account and third-

               party websites and applications; and,

         q.    All records pertaining to communications between Instagram, LLC

               and any person regarding the user or the user’s Instagram account,

               including contacts with support services, and all records of actions

               taken, including suspensions of the account.

II.      Information to be seized by the government

         All information described above in Section I that constitutes evidence or

instrumentalities of violations of 18 U.S.C. § 371 (conspiracy), § 1344 (bank

fraud), § 1343 (wire fraud), § 1028A (aggravated identity theft), and § 1029

(access device fraud), including, for each username identified on Attachment A,

information pertaining to the following matters:

         a.    the possession, manufacture, sale, or use of stolen/fraudulent

               accounts, including credit, debit, and other accounts that may be used

               to buy or sell things of value;

         b.    the purchase, sale, or use of items purchased with stolen/fraudulent

               accounts, including credit, debit, and any other accounts that may be

               used to buy or sell things of value;
                                             4
Case 2:19-mc-51508-BAF ECF No. 1, PageID.42 Filed 10/15/19 Page 42 of 44




   c.    the purchase, manufacture, sale, or use of stolen identities, including

         FICO reports, credit scores, and driver’s licenses;

   d.    use or transfer of monetary instruments, including the laundering of

         money instruments, derived from items acquired from the use of

         stolen/fraudulent accounts and identities;

   e.    evidence indicating how and when the Instagram account was

         accessed or used, to determine the chronological and geographic

         context of account access, use, and events relating to the crime under

         investigation and to the Instagram account owner;

   f.    evidence indicating the Instagram account owner’s state of mind as it

         relates to the crime under investigation;

   g.    The identity of the person(s) who created or used the user ID,

         including records that help reveal the whereabouts of such person(s).

   h.    The identity of the person(s) who communicated with the user ID

         about matters relating to the possession, manufacture, sale, or use of

         stolen/fraudulent accounts and/or identities, the purchase or sale of

         items acquired from stolen/fraudulent accounts and/or identities, or

         money laundering, including records that help reveal their

         whereabouts.


                                      5
                  Case 2:19-mc-51508-BAF ECF No. 1, AUSA:
                                                    PageID.43   Filed 10/15/19 Page
                                                           Mark Chasteen            43 of 44
                                                                                Telephone: (313) 226-9555
AO 93 (Rev. 11/13) Search and Seizure Warrant                  Agent:              Thomas Cardinali              Telephone: (202) 539-9863


                                           UNITED STATES DISTRICT COURT
                                                                        for the
                                                              Eastern District of Michigan
                                                                                             Case: 2:19−mc−51508
                  In the Matter of the Search of                           )                 Assigned To : Friedman, Bernard A.
              (Briefly describe the property to be searched                )                 Assign. Date : 10/15/2019
               or identify the person by name and address)                 )    Case No.
                                                                                             Description: RE: SEALED MATTER
      Instagram account “therealcrispye__”, user ID :                      )
                                                                                             (EOB)
      259836719                                                            )
                                                                           )

                                                 SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                         Eastern   District of        Michigan                        .
(identify the person or describe the property to be searched and give its location):

See ATTACHMENT A.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
See ATTACHMENT B.




        YOU ARE COMMANDED to execute this warrant on or before October 29, 2019                     (not to exceed 14 days)
       ✔ in the daytime 6:00 a.m. to 10:00 p.m. at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the presiding United States Magistrate Judge on duty        .
                                                                                               (United States Magistrate Judge)

          Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
         for       days (not to exceed 30)      until, the facts justifying, the later specific date of                                      .


Date and time issued:            October 15, 2019        3:54 pm
                                                                                                        Judge’s signature

City and state:        Detroit, Michigan                                         David R. Grand                U. S. Magistrate Judge
                                                                                                      Printed name and title
)LOH1R 2018R01616
                  Case 2:19-mc-51508-BAF ECF No. 1, PageID.44 Filed 10/15/19 Page 44 of 44
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                              Date and time warrant executed:      Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                  Executing officer’s signature


                                                                                     Printed name and title
